UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7566



DONALD L. RICE,

                                              Plaintiff - Appellant,

          versus


ZORO J. GUICE, JR., The Honorable,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-03-90-1-1-MU)


Submitted:   November 19, 2003            Decided:   December 8, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald L. Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald L. Rice appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. See Rice v. Guice, No. CA-03-90-1-

1-MU (W.D.N.C. filed Sept. 17, 2003 & entered Sept. 22, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2